—Order, Supreme Court, New York County (Barbara Kapnick, J.), entered January 27, 1998, denying defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Defendant’s motion for summary judgment was properly denied in light of triable issues as to whether defendant knew or should have known that water tracked into its store by pedestrians in periods of inclement weather tended to form hazardous puddles on the store’s floor, and as to whether, if defendant had adequate notice of the alleged hazard, it took reasonable precautions to minimize it by the use of cardboard matting near the cashier’s station where plaintiff fell. Such matting had been utilized elsewhere at the store (see, Padula v Big V Supermarkets, 173 AD2d 1094). Concur — Sullivan, J. P., Rosenberger, Wallach and Andrias, JJ.